DETAILED ACTION

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 19, prior art of record fails to teach the following claim limitations of “wherein a gate electrode of the phototransistor is configured to be connected to a sampling control line to receive the sampling control signal, a first electrode of the phototransistor is configured to be connected to a first voltage terminal to receive a first voltage, and a second electrode of the phototransistor is configured to be connected to a detection signal line to apply an electrical signal generated by the phototransistor according to the infrared light to the detection signal line; the photoelectric detection method comprises: providing the scanning signal and the light-emitting data signal to the pixel circuit to enable the infrared light-emitting element to emit the infrared light; and acquiring an electrical signal generated by the phototransistor in response to the sampling control signal and according to the infrared light emitted by the infrared light-emitting element.”; in combination with all other claim limitations. Regarding claim 20, prior art of record fails to teach the following claim limitations of “wherein a gate electrode of the phototransistor is configured to be connected to a sampling control line to receive the sampling control signal, a first electrode of the phototransistor is configured to be connected to a first voltage terminal to receive a first voltage, and a second electrode of the phototransistor is configured to be connected to a detection signal line to apply an electrical signal generated by the phototransistor according to the infrared light to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623